Citation Nr: 1439390	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  12-00 225A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Brooklyn, New York

THE ISSUES

1. Entitlement to basic eligibility for enrollment in the Department of Veterans Affairs (VA) medical healthcare system.

2. Entitlement to service connection for a lumbar spine disability.

3. Entitlement to service connection for headaches. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel



INTRODUCTION

The Veteran had active military service from August 1998 to November 1999. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 decision of the New York Harbor Healthcare System, which denied entitlement to VA healthcare benefits.

The issues entitlement to service connection for a lumbar spine disability and headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In a rating decision dated in February 2013, the Veteran was awarded service connection for a pilonidal cyst with residual scar; a 10 percent rating was assigned, effective January 12, 2012.


CONCLUSION OF LAW

The criteria for entitlement to VA healthcare benefits have been met.  38 U.S.C.A. §§ 1701, 1705, 1710 (West 2002); 38 C.F.R. § 17.36 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, a Veteran must be enrolled in the VA healthcare system as a condition to receiving medical benefits.  38 C.F.R. § 17.36(a) (2013).  The Secretary determines which categories of veterans are eligible to be enrolled, based upon enumerated priorities; with veterans who do not have any service-connected disabilities assigned the lowest priority, or Priority Group 8.  38 C.F.R. § 17.36(b). 

The Secretary of Veterans Affairs (Secretary) shall manage the enrollment of Veterans in accordance with the following priorities (priority categories), in the order listed: 

(1) veterans with service-connected disabilities rated 50 percent or greater; (2) veterans with service-connected disabilities rated 30 percent or 40 percent; (3) veterans who are former prisoners of war (POW) or were awarded the Purple Heart; veterans with service-connected disabilities rated 10 percent or 20 percent; (4) veterans who are in receipt of increased pension based on a need of regular aid and attendance or by reason of being permanently housebound and other veterans who are catastrophically disabled; (5) veterans who are unable to defray the expenses of necessary care as determined under 38 U.S.C.A. § 1722(a); (6) all other veterans eligible for hospital care, medical services, and nursing home care under 38 U.S.C.A. § 1710(a)(2); and, (7) veterans described in 38 U.S.C.A. § 1710(a)(3).  38 U.S.C.A. § 1705(a) (West 2002 & Supp. 2010).  38 C.F.R. § 17.36(b)(1)-(7).

A veteran may apply to be enrolled in the VA healthcare system at any time.  However, a veteran who wishes to be enrolled must apply by submitting a completed VA Application for Health Benefits to a VA medical facility.  38 C.F.R. § 17.36(d).

At the time of the Veteran's application for enrollment in the VA healthcare system, he was not service connected for a disability.  Since that time, he has been awarded service connection for a pilonidal cyst with residual scar, rated as 10 percent disabling, effective January 12, 2012.  Under 38 C.F.R. § 17.36(b)(3), he is now entitled to VA health benefits.


ORDER

Entitlement to basic eligibility for enrollment in VA medical healthcare system is granted.


REMAND

In a February 2013 rating decision, the RO denied service connection for a lumbar spine disability and headaches.  The Veteran timely submitted a notice of disagreement in November 2013.  However, the RO has not issued a statement of the case in response to the Veteran's notice of disagreement.  Accordingly, these issues must be remanded to the RO for issuance of a statement of the case.  Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case on the issues of entitlement to service connection for a lumbar spine disability and headaches.  These issues should not be returned to the Board unless the Veteran submits a sufficient substantive appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


